Exhibit 10.1

ISSUER CALL SPREAD

July 22, 2005

Cheniere Energy, Inc.

717 Texas Avenue, Suite 3100

Houston, Texas 77002

Attention: Don A. Turkleson, Chief Financial Officer

Credit Suisse First Boston International

One Cabot Square

London E 14 4QJ

England

 

--------------------------------------------------------------------------------

Dear Sirs:

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between Party A and Party B
through the Agent on the Trade Date specified below (the “Transaction”). This
Confirmation constitutes a “Confirmation” as referred to in the Agreement
specified below.

 

1. The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”) and in the 2000 ISDA Definitions (the
“Swap Definitions” and, together with the Equity Definitions, the “Definitions”)
(in each case as published by the International Swaps and Derivatives
Association, Inc.) are incorporated into this Confirmation. In the event of any
inconsistency between the Equity Definitions and the Swap Definitions, the
Equity Definitions will govern, and between the Definitions and this
Confirmation, this Confirmation will govern. References herein to a
“Transaction” shall be deemed to be references to a “Share Option Transaction”
for purposes of the Equity Definitions and a “Swap Transaction” for the purposes
of the Swap Definitions.

This Confirmation shall supplement, form a part of, and be subject to an ISDA
1992 Master Agreement (Multicurrency – Cross Border) (the “Agreement”), as if,
on the Trade Date, the parties hereto had executed that Agreement (without any
Schedule thereto) and specified that (1) the Automatic Early Termination
provisions contained in Section 6(a) of such Agreement would apply, (2) Second
Method and Loss would apply, (3) US Dollars (“$”) were the Termination Currency,
and (4) Section 5(a)(v) of the Agreement would not apply to either party.

The Agreement and each Confirmation thereunder will be governed by and construed
in accordance with New York law and each party hereby submits to the
jurisdiction of the courts of the State of New York and the United States
District Court located in the Borough of Manhattan in New York City.

In this Confirmation, “Party A” means Credit Suisse First Boston International,
“Party B” means Cheniere Energy, Inc., and “Agent” means Credit Suisse First
Boston, acting through its New York branch and solely in its capacity as agent
for Party A and Party B.



--------------------------------------------------------------------------------

ISSUER CALL SPREAD

 

2. The particular terms relating to the option with the Strike Price set forth
below (the “Lower Strike Option”) are as follows:

 

Lower Strike Option Style:

   American

Lower Strike Option Seller:

   Party A

Lower Strike Option Buyer:

   Party B

Lower Strike Option Multiple Exercise:

   Applicable; Minimum Number of Options equals zero and Maximum Number of
Options equals the Number of Options.

Lower Strike Option Strike Price:

   $35.42

The particular terms relating to the option with the Strike Price set forth
below (the “Upper Strike Option”) are as follows:

 

Upper Strike Option Style:

   European

Upper Strike Option Seller:

   Party B

Upper Strike Option Buyer:

   Party A

Upper Strike Option Multiple Exercise:

   Inapplicable

Upper Strike Option Strike Price:

   $70.00

The general terms relating to both the Lower Strike Option and Upper Strike
Option are as follows:

 

Trade Date:

   July 22, 2005

Option Type:

   Call

Issuer:

   Cheniere Energy, Inc.

Shares:

   The shares of common stock of the Issuer, par value $0.003 per Share
(Bloomberg ticker LNG, ISIN US16411R2085)

Number of Options:

   8,469,780; subject to adjustment pursuant to the Notice of Adjustment set
forth on Annex II hereto.

 

2



--------------------------------------------------------------------------------

ISSUER CALL SPREAD

 

Option Entitlement:

   One Share per Option

Market Disruption Event:

   Section 6.3(a) of the Equity Definitions is hereby amended by replacing
clause (ii) thereof in its entirety with the following: “(ii) an Exchange
Disruption, or” and inserting immediately following clause (iii) thereof the
following: “; in each case that the Calculation Agent determines is material.”

Averaging:

   Applicable.

Averaging Dates:

   30 Exchange Business Days beginning on June 11, 2007; provided, however, in
the case of an exercise prior to the Expiration Date of the Lower Strike Option,
beginning on the Exercise Date of such Option.

Averaging Date Disruption:

   Modified Postponement; provided that notwithstanding anything to the contrary
in the Equity Definitions, if a Market Disruption Event occurs on any Averaging
Date, the Calculation Agent may determine that such Averaging Date is a
Disrupted Day only in part, in which case the Calculation Agent shall make
adjustments to the number of Shares for which such day shall be the Averaging
Date and shall designate the Scheduled Trading Day determined in the manner
described in Section 6.7(c)(iii) of the Equity Definitions as the Averaging Date
for the remaining Shares, and shall determine any Settlement Price based on an
appropriately weighted average instead of the arithmetic average described under
“Settlement Terms – Settlement Price” below. Such determination and adjustments
will be based on, among other factors, the duration of any Market Disruption
Event and the volume, historical trading patterns and price of the Shares.

Relevant Price:

   VWAP Price

VWAP Price:

   On any Averaging Date, the “Volume Weighted Average Price” per Share on such
day, as displayed on Bloomberg Page “AQR” (or any successor thereto) for the
Issuer with respect to the period from 9:30 a.m. to 4:00 p.m. (New York City
time) on such day, as determined by the Calculation Agent.

Net Premium (which for

purposes of the Definitions will

be the Premium):

   $69,880,000; subject to adjustment pursuant to the Notice of Adjustment set
forth on Annex II hereto.

 

3



--------------------------------------------------------------------------------

ISSUER CALL SPREAD

 

Premium Payment Date:

   July 27, 2005

Exchange:

   American Stock Exchange

Clearance System:

   DTC

Calculation Agent:

   Party A. Upon becoming or being made aware of an error, the Calculation Agent
shall promptly correct such error (but the Calculation Agent shall not be liable
for any amounts other than the actual costs of such error).

Procedure for Exercise:

  

Expiration Time:

   The close of trading on the Exchange

Expiration Date:

   July 23, 2007

Automatic Exercise:

   Applicable

Settlement Terms:

  

Cash Settlement:

   Applicable, provided that Party B may elect, by notice in writing to Party A
(given through the Agent) at least three (3) Exchange Business Days prior to
first Averaging Date, that either or both of the Lower Strike Option and the
Upper Strike Option shall be settled via (x) Physical Settlement or (y) Net
Share Settlement.

Net Share Settlement:

   Party A shall deliver to Party B, with respect to the Lower Strike Option,
and Party B shall deliver to Party A, with respect to the Upper Strike Option,
on the Cash Settlement Payment Date (through the Agent) a number of Shares, as
determined by the Calculation Agent, having a value equal to the Option Cash
Settlement Amount.

Cash Settlement Payment Date:

   The third (3) Exchange Business Day following the last Averaging Date

Settlement Currency:

   USD

Settlement Price:

   If Cash Settlement or Net Share Settlement applies, then the arithmetic mean
of the Relevant Prices on each Averaging Date.

Failure to Deliver:

   Applicable

 

4



--------------------------------------------------------------------------------

ISSUER CALL SPREAD

 

Adjustments:

  

Method of Adjustment:

   Calculation Agent Adjustment

Extraordinary Events:

  

Consequences of Merger Events and Tender Offers:

  

(a) Share-for-Share:

   Alternative Obligation; provided that notwithstanding the above, the
Calculation Agent will determine in good faith if such Merger Event or Tender
Offer adjustment, as applicable, affects the theoretical value of this
Transaction and, if so, may in its reasonable discretion make the adjustments
set forth in paragraph (A) under the definition of “Modified Calculation Agent
Adjustment” in Section 12.2(e) (with respect to a Merger Event) or Section
12.3(d) of the Equity Definitions (with respect to a Tender Offer) to the terms
of this Transaction to reflect the characteristics (including without limitation
the volatility and liquidity) of the New Shares.

(b) Share-for-Other:

   Cancellation and Payment (Calculation Agent Determination)

(c) Share-for-Combined:

   Component Adjustment; provided that Cancellation and Payment (Calculation
Agent Determination) shall apply in the event that the Calculation Agent
determines that no adjustments that it could make with respect to the
Transaction to account for the Merger Event or Tender Offer, as applicable,
would produce a commercially reasonable result.

Tender Offer:

   Applicable

Delisting, Nationalization or Insolvency:

   Cancellation and Payment (Calculation Agent Determination)

 

3. If the transactions contemplated by the Purchase Agreement among Party B and
Party A, dated as of July 22, 2005 (the “Purchase Agreement”) relating to the
purchase of 2.25% Convertible Senior Notes due August 1, 2012 (the “Notes”) of
Party B shall fail to close as a result of any breach by Party B of its
obligations thereunder or as a result of any action, or failure to act, by
Party B thereunder, in which case the entirety of this Transaction shall
terminate automatically and Party B shall be the sole Affected Party and this
Transaction shall be the sole Affected Transaction. If the transactions
contemplated by the Purchase Agreement shall fail to close for any reason other
than those set forth in the previous sentence, then the entirety of this
Transaction shall terminate automatically and no payments shall be required
hereunder. For purposes of determining Loss in relation to a termination under
the first sentence of this Section 3, it shall be assumed that all conditions to
the exercise of these Options have occurred.

 

5



--------------------------------------------------------------------------------

ISSUER CALL SPREAD

 

4. Additional Agreements, Representations and Covenants:

 

  (a) Party B hereby represents and warrants to Party A, on each day from the
Trade Date to and including the business day following the date on which Party A
is able to initially complete a hedge of its position created by this
Transaction, that Party B has publicly disclosed all material information
necessary for Party B to be able to purchase or sell Shares in compliance with
applicable federal securities laws and that it has publicly disclosed all
material information with respect to its condition (financial or otherwise).

 

  (b) Party A hereby agrees that from the Trade Date through the termination of
the Averaging Period, it will:

 

  (1) use its reasonable efforts to not become an “affiliate” of Party B as such
term is defined in Regulation 144(a)(1) under the Securities Act;

 

  (2) not vote any Shares, as to which it has the right to exercise a vote; and

 

  (3) not permit any director, officer, employee, agent or affiliate to serve as
a member of the board of directors of Party B.

 

  (c) If Party B would be obligated to receive cash from Party A pursuant to the
terms of this Agreement for any reason without having had the right (other than
pursuant to this paragraph (d)) to elect to receive Shares in satisfaction of
such payment obligation, then Party B may elect that Party A deliver to Party B
a number of Shares having a cash value equal to the amount of such payment
obligation (such number of Shares to be delivered to be determined by the
Calculation Agent acting in a commercially reasonable manner to determine the
number of Shares that could be purchased over a reasonable period of time with
the cash equivalent of such payment obligation). Settlement relating to any
delivery of Shares pursuant to this paragraph (d) shall occur within a
reasonable period of time.

 

  (d) Each party shall deliver to the other party an opinion or opinions of
counsel with respect to the matters set forth on Annex 1 hereto.

 

  (e) The parties hereby agree that all documentation with respect to this
Transaction is intended to qualify this Transaction as an equity instrument for
purposes of EITF 00-19.

 

  (f) Party A agrees that in the event of the Bankruptcy of Party B, Party A
shall not have rights or assert a claim that is senior in priority to the rights
and claims available to the shareholders of the common stock of Party B.

 

  (g) Optional Early Termination: At any time upon 10 Business Days’ notice,
Party B may declare an Early Termination Date in respect of this Transaction
with Party B being the sole Affected Party.

 

  (h) The parties hereby acknowledge that CSFB may hedge this Transaction from
time to time through purchases and sales of shares and other hedging
transactions. Any such hedging transactions shall be undertaken at CSFB’s sole
discretion or expense (except in so far as is necessary to calculate Loss under
the Agreement) and shall be for CSFB’s proprietary account. Amounts payable or
receivable by Cheniere Energy, Inc. hereunder shall reflect the terms as set out
in this Confirmation and the Agreement, and shall not necessarily reflect or be
contingent upon the actual executions effected by CSFB.

 

6



--------------------------------------------------------------------------------

ISSUER CALL SPREAD

 

  (i) Party A makes the following Payee Tax Representations.

(i) Party A is entering into each Transaction in the ordinary course of its
trade as, and is, a recognized U.K. bank as defined in Section 840A of the U.K.
Income and Corporation Taxes Act of 1988.

(ii) Party A has been approved as a Withholding Foreign Partnership by the U.S.
Internal Revenue Service.

(iii) Party A’s Withholding Foreign Partnership Employer Identification Number
is 98-0330001.

(iv) Party A is a partnership that agrees to comply with any withholding
obligation under Section 1446 of the Internal Revenue Code.

 

Party required to deliver document

 

Form/Document/Certificate

 

Date by which to be delivered

Party A  

Internal Revenue Service

Form W-8IMY

  Upon reasonable request

 

5. Staggered Settlement:

If Party A determines reasonably and in good faith that the number of Shares
required to be delivered to Party B hereunder on any Cash Settlement Payment
Date would exceed 9.9% of all outstanding Shares, then Party A may, by notice to
Party B on or prior to such Cash Settlement Payment Date (a “Nominal Settlement
Date”), elect to deliver the Shares comprising the related Cash Settlement
Amount (in the case of Net Share Settlement) on two or more dates (each, a
“Staggered Settlement Date”) as follows:

 

 

(a)

in such notice, Party A will specify to Party B the related Staggered Settlement
Dates (the first of which will be such Nominal Settlement Date and the last of
which will be no later than the twentieth (20th) Exchange Business Day following
such Nominal Settlement Date) and the number of Shares that it will deliver on
each Staggered Settlement Date;

 

  (b) the aggregate number of Shares that Party A will deliver to Party B
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that Party A would otherwise be required to deliver on such Nominal Settlement
Date; and

 

  (c) if the Net Share Settlement terms set forth above were to apply on the
Nominal Settlement Date, then the Net Share Settlement terms will apply on each
Staggered Settlement Date, except that the Shares comprising the Cash Settlement
Amount will be allocated among such Staggered Settlement Dates as specified by
Party A in the notice referred to in clause (a) above.

Notwithstanding anything herein to the contrary, Party A shall be entitled to
deliver Shares to Party B from time to time prior to the date on which Party A
would be obligated to deliver them to Party B pursuant to the Net Share
Settlement terms set forth above, and Party B agrees to credit all such early
deliveries against Party A’s obligations hereunder in the direct order in which
such obligations arise. No

 

7



--------------------------------------------------------------------------------

ISSUER CALL SPREAD

 

such early delivery of Shares will accelerate or otherwise affect any of
Party B’s obligations to Party A hereunder. To the extent Party A receives or is
entitled to receive any distribution or payment in respect of Shares by reason
of Party A’s being a holder of record of such Shares on any date after the
Nominal Settlement Date which Party A would have delivered to Party B on such
Nominal Settlement Date but for the provisions of this Section 5, Party A shall
deliver such distribution or payment to Party B at the time Party A delivers the
related Shares to Party B in accordance with this Section 5, if such
distribution or payment has already been received by Party A at such time, or
within a reasonable period of time following Party A’s receipt of the
distribution or payment, if such distribution or payment has not already been
received by Party A at the time Party A delivers the related Shares to Party B
in accordance with this Section 5.

 

6. Excess Share Ownership Provisions.

Notwithstanding any other provision hereof, Party A may not exercise the Upper
Strike Option, and Automatic Exercise shall not apply with respect thereto, if
the exercise of the Upper Strike Option would cause Party A to become, directly
or indirectly, the beneficial owner of more than 9.9 percent of the class of the
Issuer’s equity securities that is comprised of the Shares for purposes of
Section 13 of the Securities Exchange Act of 1934, as amended (in such case, an
“Excess Share Owner”).

Party A shall provide prior notice to Party B, through the Agent, if the
exercise of the Upper Strike Option would cause Party A to become directly or
indirectly, an Excess Share Owner; provided that the failure of Party A to
provide such notice shall not alter the effectiveness of the provisions set
forth in the preceding sentence and any purported exercise in violation of such
provisions shall be void and have no effect.

If Party A is not permitted to exercise the Upper Strike Option because such
exercise would cause Party A to become, directly or indirectly, an Excess Share
Owner and Party A thereafter disposes of Shares owned by it or any action is
taken that would then permit Party A to exercise the Upper Strike Option without
such exercise causing it to become, directly or indirectly, an Excess Share
Owner, then Party A shall provide notice of the taking of such action to Party
B, through the Agent, and the Upper Strike Option shall then become exercisable
by Party A to the extent the Upper Strike Option is otherwise exercisable
hereunder. In such event, the Expiration Date with respect to the Upper Strike
Option shall be the date on which Party B receives such notice from Party A, and
the related Settlement Date shall be as soon as reasonably practicable after
receipt of such notice but no more than three (3) Business Days thereafter (but
in no event shall the Settlement Date occur prior to the date on which it would
have otherwise occurred but for the provisions of this Section 6; provided that
the aggregate amounts of cash or Shares paid or delivered with respect to this
Transaction shall not be affected by the provisions of this Section 6.

 

7. Matters relating to the Agent:

 

  (a) Credit Suisse First Boston, New York branch, in its capacity as Agent will
be responsible for (i) effecting this Transaction, (ii) issuing all required
confirmations and statements to Party A and Party B, (iii) maintaining books and
records relating to this Transaction in accordance with its standard practices
and procedures and in accordance with applicable law and (iv) unless otherwise
requested by Party B, receiving, delivering, and safeguarding Party B’s funds
and any securities in connection with this Transaction, in accordance with its
standard practices and procedures and in accordance with applicable law.

 

8



--------------------------------------------------------------------------------

ISSUER CALL SPREAD

 

  (b) Agent is acting in connection with this Transaction solely in its capacity
as Agent for Party A and Party B pursuant to instructions from Party A and
Party B. Agent shall have no responsibility or personal liability to Party A or
Party B arising from any failure by Party A or Party B to pay or perform any
obligations hereunder, or to monitor or enforce compliance by Party A or Party B
with any obligation hereunder, including, without limitation, any obligations to
maintain collateral. Each of Party A and Party B agrees to proceed solely
against the other to collect or recover any securities or monies owing to it by
the other in connection with or as a result of this Transaction. Agent shall
otherwise have no liability in respect of this Transaction, except for any
breach by it hereunder, its gross negligence or willful misconduct in performing
its duties as Agent.

 

  (c) Any and all notices, demands, or communications of any kind relating to
this Transaction between Party A and Party B shall be transmitted exclusively
through Agent at the following address:

Credit Suisse First Boston, New York branch

Eleven Madison Avenue

New York, NY 10010-3629

For payments and deliveries:

Facsimile No.: (212) 325-8175

Telephone No.: (212) 325-8678 / (212) 325-3213

For all other communications:

Facsimile No.: (212) 325-8173

Telephone No.: (212) 325-8676 / (212) 538-5306 /

(212) 538-1193 / (212) 538-6886

 

  (d) The date and time of the Transaction evidenced hereby will be furnished by
the Agent to Party A and Party B upon written request.

 

  (e) The Agent will furnish to Party B upon written request a statement as to
the source and amount of any remuneration received or to be received by the
Agent in connection with the Transaction evidenced hereby.

 

  (f) Party A and Party B each represents and agrees (i) that this Transaction
is not unsuitable for it in the light of such party’s financial situation,
investment objectives and needs and (ii) that it is entering into this
Transaction in reliance upon such tax, accounting, regulatory, legal and
financial advice as it deems necessary and not upon any view expressed by the
other or the Agent.

 

8. Transfer:

 

  (a) Notwithstanding Section 7 of the Agreement, Party A may transfer its
rights and obligations under this Transaction with the consent of Party B (such
consent not to be unreasonably withheld).

 

  (b)

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT, OR UNDER THE SECURITIES LAWS OF CERTAIN STATES. THESE SECURITIES MAY NOT BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED EXCEPT AS

 

9



--------------------------------------------------------------------------------

ISSUER CALL SPREAD

 

 

PERMITTED UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS PURSUANT
TO REGISTRATION OR AN EXEMPTION THEREFROM. IN CONNECTION WITH ANY SUCH OFFER,
SALE, TRANSFER, PLEDGE OR HYPOTHECATION, PARTY B MAY REQUIRE AN OPINION OF
COUNSEL SATISFACTORY TO PARTY B THAT SUCH OFFER, SALE OR TRANSFER, PLEDGE OR
HYPOTHECATION OTHERWISE COMPLIES WITH THE SECURITIES ACT AND ANY APPLICABLE
STATE SECURITIES LAWS.

 

9. Registration. Upon (i) the exercise of the Lower Strike Option prior to the
Expiration Date and the reasonable determination of Party A after consulting
with counsel that a Registration Statement is advisable in connection with this
Transaction, or (ii) the exercise of the Upper Strike Option and the delivery of
Shares by Party B to Party A:

(A) Party B will make available to Party A an effective registration statement
(the “Registration Statement”) filed pursuant to Rule 415 under the Securities
Act of 1933, as amended (the “Securities Act”), and such prospectuses as Party A
may reasonably request to comply with the applicable prospectus delivery
requirements (the “Prospectus”) for the resale by Party A of such number of
Shares as Party A shall reasonably specify, such Registration Statement to be
effective and Prospectus to be current until the date specified by Party A (the
“Registration Period”); and

(B) Party B will make the following representation on each day during the
Registration Period:

“Party B represents that the Registration Statement, at the time the same became
effective, did not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading; Party B represents the Prospectus (as the
same may be supplemented from time to time) does not include an untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.”;

(C) Party B will enter into a Registration Rights Agreement with Party A in form
and substance reasonably acceptable to Party A, which agreement will contain
among other things, customary representations and warranties and indemnification
and other rights relating to the registration of a number of Shares.

(D)Party B shall promptly pay to Party A a $0.05 per Share fee with all Shares
delivered in connection with subparagraph (ii) above.

In the event that Party B fails to comply with any of the conditions set forth
above, Party B shall promptly pay in cash or Shares an additional amount to
Party A equal to an amount reasonably determined by Party A to cover its costs
and losses in connection with such failure.

 

10



--------------------------------------------------------------------------------

ISSUER CALL SPREAD

 

10. Account Details:

 

Payments to Agent:

 

The Bank of New York

Swift:   IRVTUS3N

A/C:    Credit Suisse First Boston

A/C#:  8900374179

Payments to Party A:

  To be advised

Payments to Party B:

  To be advised

Deliveries to Party B:

  To be advised

Credit Suisse First Boston International is regulated by The Financial Services
Authority and has entered into this transaction as principal. The time at which
the above transaction was executed will be notified to Party B (through the
Agent) on request.

 

11



--------------------------------------------------------------------------------

ISSUER CALL SPREAD

 

Please confirm that the foregoing correctly sets forth the terms of your
agreement by signing and returning this Confirmation.

 

Yours faithfully,

 

CREDIT SUISSE FIRST BOSTON, acting through its New York branch and solely in its
capacity as Agent

By:   /s/    Sean T. Brady         Name:   Sean T. Brady Title:   Managing
Director By:   /s/    S.D. Winnery         Name:   Steven Winnery Title:  
Managing Director

Confirmed as of the date first written above:

CHENIERE ENERGY, INC. (Party B)

 

By:

  /s/    Don A. Turkleson

Name:

  Don A. Turkleson

Title:

  Senior Vice President, Chief Financial Officer   & Secretary

CREDIT SUISSE FIRST BOSTON INTERNATIONAL (Party A)

 

By:

 

/s/    Thomas Decker

Name:

 

Thomas Decker

Title:

 

Vice President

 

By:

 

/s/    Ricardo Harewood

Name:

 

Ricardo Harewood

Title:

 

Vice President—Operations

 

12



--------------------------------------------------------------------------------

ISSUER CALL SPREAD

 

ANNEX I

Matters to be covered in Opinion of Counsel to the Issuer (the “Counterparty”)

1. The Counterparty is validly existing as a corporation in good standing under
the laws of the State of Delaware.

2. The Counterparty has the requisite corporate power and authority to enter
into the Issuer Call Spread (for purposes of this Annex 1, the “Agreement”) and
to carry out the Transactions contemplated thereby.

3. The execution and delivery by the Counterparty of the Agreement, and the
performance by the Counterparty of its obligations under the Agreement, have
been duly authorized by all necessary corporate action on the part of the
Counterparty.

4. The Agreement have been duly authorized, executed and delivered by the
Counterparty and constitute the legal, valid and binding obligations of the
Counterparty, enforceable against the Counterparty in accordance with their
respective terms.

5. Other than as set forth in, or incorporated by reference into, the Final
Offering Circular of the Counterparty relating to the offering of the Reference
Notes, in the United States, there is not pending of threatened any action,
suit, proceeding, inquiry or investigation, to which the Counterparty or any
subsidiary is a party, or to which the property of the Counterparty or any
subsidiary is subject, before or brought by any U.S. court or governmental
agency or body, which could reasonably be expected to materially and adversely
affect the properties or assets thereof or the consummation of the Transactions
or the performance by the Counterparty of its obligations thereunder.

6. No consent, approval or authorization of, or registration, filing or
declaration with, any governmental or public body or authority is required in
connection with the execution, delivery or performance by the Counterparty of
the Agreement.

7. The execution, delivery and performance by the Counterparty of the Agreement
and compliance by the Counterparty with the terms and provisions thereof will
not, whether with or without the giving of notice or lapse of time or both,
result in a breach or violation of any of the terms and provisions of, or
constitute a default under, (A) any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, corporate charter or by-laws, or any other
agreement or instrument to which the Counterparty or any subsidiary is bound or
by which the Counterparty or any subsidiary or any of their respective
properties may be bound or affected, or (B) any Delaware or federal law,
statute, rule, regulation or order or any judgment, order, writ or decree of any
governmental agency or body or any court having jurisdiction over the
Counterparty or any of its properties.

8. Neither the Counterparty nor any subsidiary is an “investment company” or a
company “controlled” by an “investment company”, in each case within the
meanings ascribed to such terms in the Investment Company Act of 1940, as
amended, nor is the Counterparty or any subsidiary subject to regulation under
said Act.

 

13



--------------------------------------------------------------------------------

ISSUER CALL SPREAD

 

Annex II

Notice of Adjustment

This Notice of Adjustment (“Notice of Adjustment”) dated as of
[                    ], 2005 is entered into pursuant to the terms of the
Confirmation entered into between Credit Suisse First Boston International
(“Party A”) and Cheniere Energy, Inc. (“Party B”), through Credit Suisse First
Boston, acting through its New York branch and solely in its capacity as agent
for Party A and Party B (the “Agent”) on July 22, 2005. Capitalized terms used
herein without definition shall have the same meanings given to such terms in
the Confirmation.

The terms of the Transaction to which this Notice of Adjustment relates are as
follows:

 

  1) The Number of Options shall be increased from 8,469,780 to
[                    ], proportional to the exercise of the overallottment
option.

 

  2) The Net Premium shall be increased from USD 69,880,000 to
[                    ], proportional to the exercise of the overallottment
option.

 

  3) The Confirmation, as modified herein, shall continue in full force and
effect, and nothing herein contained shall be construed as a waiver or
modification of existing rights under the Confirmation, except as such rights
are expressly modified hereby.

 

  4) This Notice of Adjustment will be governed by and construed in accordance
with New York law.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

14



--------------------------------------------------------------------------------

ISSUER CALL SPREAD

 

Please confirm that the foregoing correctly sets forth the terms of your
agreement by signing and returning this Notice of Adjustment.

 

Yours faithfully,

 

CREDIT SUISSE FIRST BOSTON, acting through its New York branch and solely in its
capacity as Agent

By:      Name:   Title:   By:      Name:   Title:  

Confirmed as of the date first written above:

CHENIERE ENERGY, INC. (Party B)

 

By:

    

Name:

 

Title:

 

CREDIT SUISSE FIRST BOSTON INTERNATIONAL (Party A)

 

By:

    

Name:

 

Title:

 

 

By:

    

Name:

 

Title:

 

 

15